 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STACY PERKINS,                                    Case No. 1:20-cv-00638-DAD-EPG
12                      Plaintiff,
13           v.                                         ORDER DIRECTING THE PARTIES TO
                                                        FILE A VDRP COMPLETION REPORT
14    WAL-MART ASSOCIATES, INC.,                        PURSUANT TO LOCAL RULE 2371(o)
15                      Defendant.
16

17          On July 6, 2020, the parties filed a stipulation agreeing to submit this action to the

18   Voluntary Dispute Resolution Program (“VDRP”). (ECF No. 4.) The Court accordingly entered

19   an order on July 7, 2020, referring the action to VDRP. (ECF No. 5.) The Court’s order directed

20   the parties to file their VDRP Completion Report, consistent with Local Rule 271(o), within
     fourteen (14) days after completion of the VDRP session. (Id.)
21
            The deadline for completion of the VDRP session expired on April 30, 2021, and the
22
     VDRP Completion Report was accordingly due no later than May 14, 2021. (See ECF No. 13.)
23
     To date, the parties have not filed their VDRP Completion Report.
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that, within seven (7) days of entry of this

 2   order, the parties shall file their VDRP Completion Report in compliance with Local Rule 271(o).

 3   Alternatively, the parties shall file a joint status report addressing whether there is good cause to

 4   extend the time for filing the VDRP Completion Report.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     May 21, 2021                                 /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
